REGISTRATION RIGHTS AGREEMENT by and among Berry Plastics Corporation (formerly Berry Plastics Holding Corporation), the subsidiaries of Berry Plastics Corporation parties hereto and Banc of America Securities LLC Goldman, Sachs & Co. Lehman Brothers Inc. Dated as of April 21, 2008 CG&R DRAFT:4/17/08 12:59 PM#923535 v5 (S5SF05_.DOC) REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (this “Agreement”) is made and entered into as of April 21, 2008, by and among Berry Plastics Corporation (formerly Berry Plastics Holding Corporation), a Delaware corporation (the “Company”), the subsidiaries of the Company listed on ScheduleA hereto (collectively, the “Guarantors”)and Banc of America Securities LLC, Goldman, Sachs & Co. and Lehman Brothers
